                                                                                      Case 2:21-cv-01088-JCM-DJA Document 11 Filed 07/01/21 Page 1 of 2



                                                                                  1    MITCHELL J. LANGBERG, NV Bar No. 10118
                                                                                       mlangberg@bhfs.com
                                                                                  2    TROY P. DOMINA, NV Bar No. 13862
                                                                                       tdomina@bhfs.com
                                                                                  3    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                       100 North City Parkway, Suite 1600
                                                                                  4    Las Vegas, NV 89106-4614
                                                                                       Telephone: 702.382.2101
                                                                                  5    Facsimile: 702.382.8135
                                                                                  6    Attorneys for Plaintiff NEVADA PROPERTY 1 LLC
                                                                                       dba THE COSMOPOLITAN OF LAS VEGAS
                                                                                  7

                                                                                  8                                UNITED STATES DISTRICT COURT
                                                                                  9                                         DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11    NEVADA PROPERTY 1 LLC dba THE                       CASE NO.: 2:21-cv-01088-JCM-DJA
                                            100 North City Parkway, Suite 1600




                                                                                       COSMOPOLITAN OF LAS VEGAS, a
                                                Las Vegas, NV 89106-4614




                                                                                 12    Delaware limited liability company,
                                                                                                                                           STIPULATION AND ORDER TO EXTEND
                                                      702.382.2101




                                                                                 13                       Plaintiff,                       TIME TO FILE A RESPONSE AND REPLY
                                                                                                                                           TO DEFENDANT’S MOTION TO DISMISS
                                                                                 14    v.                                                  (ECF NO. 9) OR IN THE ALTERNATIVE
                                                                                                                                           MOTION TO TRANSFER VENUE (ECF
                                                                                 15    MICROSOFT CORPORATION, a                            NO. 7)
                                                                                       Washington Corporation,
                                                                                 16                                                        (FIRST REQUEST)
                                                                                                          Defendant.
                                                                                 17

                                                                                 18          Plaintiff, Nevada Property 1 LLC dba The Cosmopolitan of Las Vegas, (“The

                                                                                 19   Cosmopolitan”), and     Defendant Microsoft Corporation (“Microsoft”), by and through their

                                                                                 20   respective counsel of record, hereby stipulate and agree to extend the deadline to respond to

                                                                                 21   Defendant’s Motion to Dismiss (ECF No. 9) or in the Alternative Motion to Transfer Venue (ECF

                                                                                 22   No. 7) (collectively the “Motion”).

                                                                                 23          The deadline to respond the Motion is currently July 13, 2021. The Cosmopolitan and

                                                                                 24   Microsoft stipulate to extend this deadline to July 27, 2021.

                                                                                 25          The Cosmopolitan and Microsoft also stipulate to extend the deadline for Microsoft to file

                                                                                 26   a reply in support of the Motion.

                                                                                 27          The current deadline for Microsoft to file a reply in support the Motion is July 20, 2021.

                                                                                 28   The Cosmopolitan and Microsoft stipulate to extend this deadline to file a reply to August 10, 2021.
                                                                                                                                       1
                                                                                      Case 2:21-cv-01088-JCM-DJA Document 11 Filed 07/01/21 Page 2 of 2



                                                                                  1           This stipulation is made in good faith and not for the purpose of delay. Counsel for the

                                                                                  2   respective parties make this stipulation to accommodate counsels’ respective schedules, including

                                                                                  3   a pre-planned vacation for The Cosmopolitan’s counsel. Additionally, the Motion addresses several

                                                                                  4   issues that require additional time to fully and adequately address and brief. This is the parties’ first

                                                                                  5   request for an extension of time.

                                                                                  6
                                                                                       BROWNSTEIN HYATT FARBER                           SNELL AND WILMER, LLP
                                                                                  7    SCHRECK, LLP
                                                                                  8
                                                                                       /s/ Mitchell J. Langberg                          /s/ Janine C. Prupas
                                                                                  9    Mitchell J. Langberg, NV Bar No. 10118            William E. Peterson, Bar No. 1528
                                                                                       Troy P. Domina, NV Bar No. 13862                  Janine C. Prupas, Bar No. 9156
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10    100 North City Parkway, Suite 1600                50 West Liberty Street, Suite 510
                                                                                       Las Vegas, NV 89106-4614                          Reno, Nevada 89501
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                       Attorneys for Plaintiff NEVADA                    Attorneys for Defendant, Microsoft Corporation
                                                Las Vegas, NV 89106-4614




                                                                                 12    PROPERTY 1 LLC dba THE
                                                      702.382.2101




                                                                                       COSMOPOLITAN OF LAS VEGAS
                                                                                 13
                                                                                                                                         Dated this 1st day of July, 2021.
                                                                                 14    Dated this 1st day of July 2021.

                                                                                 15
                                                                                                                                     ORDER
                                                                                 16
                                                                                              IT IS SO ORDERED.
                                                                                 17

                                                                                 18
                                                                                                                                      U.S. DISTRICT COURT JUDGE
                                                                                 19                                                            July 6, 2021
                                                                                                                                      DATED:
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28


                                                                                                                                         2
